EXHIBIT CERTIFICATION BY ARTHUR V. TUCKER, JR. PURSUANT TO SECTION -OXLEY ACT OF 2002. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Vice President and Controller of Chemed Corporation (“Company”), does hereby certify that: 1) the Company’s Quarterly Report of Form 10-Q for the quarter ending March 31, 2008 (“Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 30, 2008 /s/ Arthur V. Tucker, Jr. Arthur V. Tucker, Jr. (Vice President andController) E-6
